Title: To George Washington from Samuel Hanson, 18 November 1787
From: Hanson, Samuel (of Samuel)
To: Washington, George



Sir,
Alexandria, Novr 18th 1787

The last time I did myself the honour to address you, I promised to take your Nephews, if it were agreeable to you, another Year. You will, I fear, suspect me of being whimsical in requesting the favour of you to release me from the obligation of that promise. I have lately engaged with some Gentlemen to dine with me by the year: and I find that the accommodating of these will clash with the attention necessary to the Boys. As the Boys must dine early, in order to attend School, we shall be under the necessity of keeping for them a separate Table. The trouble of doing this, would exceed any profits which so small a number could afford. I, therefore, hope you will not think my request unreasonable.
I make it with less reluctance, as I have been with Mr McWhir to know if he would take them, and have reason to believe that he would. I am very sincere in declaring that, from the course of my observations on boys in general, there is no situation for them so eligible as the immediate inspection of their Teacher. I should, Sir, be unjust to the confidence you have reposed in me, if I did not add that, with respect to your Nephews, they ought

to be placed under some person willing, & capable, to controul them. The difficulty of doing this appears to be encreased by a particular Circumstance which, from restraints of respect, I can but hint at—I have often had cause to suspect that your Kinsmen arrogate to themselves no Small degree of Self-Estimation from those high & distinguished Offices to which you have been appointed. It has been my endeavour to discourage any pretensions arising in them from Considerations foreign to their own merit: but not, as I conceive, with entire effect.
I beg you not to impute the freedom of this remark to any asperity remaining from some occasional disagreement with the Boys, nor to any other unworthy motive. They have, indeed, my hearty good-wishes for their wellfare and advancement in Learning; but I am persuaded their progress will be best facilitated under Some one invested with a proper Authority to controu⟨l and⟩ if necessary, to correct, the⟨m⟩. I remain, with perfect resp⟨ect⟩ and Esteem, Sir Your most obedt Servt

S. Hanson of Saml

